PER CURIAM.
We accepted jurisdiction to review Edwards v. State, 662 So.2d 405 (Fla. 1st DCA 1995), based upon the district court’s certification of conflict with the opinion in Quites v. State, 523 So.2d 1261 (Fla. 2d DCA 1988). However, after hearing oral argument, we concluded that the decision below does not expressly and directly conflict with Quites. Therefore, we have determined to dismiss the petition.
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.